 1

 2                                                                               JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11 JACQUELINE VILLALOBOS, on                    Case No. 19-CV-06783-SVW-RAO
   behalf of herself and all others similarly
12 situated;                                    ORDER GRANTING JOINT
13               Plaintiff,                     STIPULATION OF DISMISSAL

14        v.
15 ALTERRA GROUP, LLC, a Nevada
   Limited Liability Company dba
16 ALTERRA HOME LOANS; and

17
   DOES 1 through 10, inclusive,

18               Defendant.
19

20

21

22

23

24

25

26

27

28
                                              1               Case No. 19-CV-06783-SVW-RAO
                        ORDER GRANTING JOINT STIPULATION OF DISMISSAL
 1         Having reviewed the Joint Stipulation for Dismissal of Action Without
 2   Prejudice, and good cause appearing, the Court ORDERS, pursuant to Federal Rule of
 3 Civil Procedure 41(a)(1)(A)(ii):

 4         1.     All individual claims of Plaintiff Jacqueline Villalobos against Defendant
 5 Panorama Mortgage Group, LLC (formerly known as Alterra Group, LLC dba Alterra

 6 Home Loans) are dismissed in their entirety without prejudice.

 7         2.     All putative class claims against Defendant Panorama Mortgage Group,
 8 LLC (formerly known as Alterra Group, LLC dba Alterra Home Loans) are dismissed

 9 in their entirety without prejudice.

10         3.     Notice of dismissal is not required to be provided to the putative class.
11         4.     Each Party shall bear its own attorneys’ fees and costs.
12

13 IT IS SO ORDERED.

14

15   Dated:   September 25, 2019

16                                                 Honorable Stephen V. Wilson
                                                   United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                                2               Case No. 19-CV-06783-SVW-RAO
                          ORDER GRANTING JOINT STIPULATION OF DISMISSAL
